Fourth Court of Appeals
                            San Antonio, Texas
                                September 21, 2022

                               No. 04-22-00564-CV

      ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                          Appellant

                                          v.

                                  Curtis BROWN,
                                     Appellee

           From the 224th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018-CI-04336
                 Honorable David A. Canales, Judge Presiding


                                  ORDER
       A copy of appellant’s notice of appeal was filed in this court on August
31, 2022. In accordance with section 51.017(a) of the Texas Civil Practice and
Remedies Code, a notice of appeal must be served on each court reporter
responsible for preparing the reporter’s record. TEX. CIV. PRAC. & REM. CODE
ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate
of service attached to the notice of appeal filed in this appeal does not certify that
any court reporter was served. The clerk instructed the appellant to file an
amended notice of appeal certifying proper service on the responsible court
reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that Jacquelyn Chandler file an amended notice
of appeal in compliance with section 51.017(a) within ten days from the date of
this order. If appellant fails to file an amended notice of appeal within the time
provided, an order may be issued directing Ms. Chandler to appear and show
cause why she should not be held in contempt for failing to file the amended
notice of appeal. The clerk of this court shall cause a copy of this order to be
served on Ms. Chandler by certified mail, return receipt requested, or give other
personal notice of this order with proof of delivery.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court